 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 1 of 31 PagelD #:1

 

 

Lyrvled States Disieick i= C Noclrern Disirict & LV Wines
Steven Andrew? Solnson , IVE D
Print , JUN 21 2021
, CLERK Uo BRUTON
Ra sack ISTRIOT CouRrT

|

|

|

|

|
Advanced Cocrectional Neclircewe EN. , |
Lee County Srerif$ Jann Simonton (Sued in nis indiuidual |

Ord Kicicl Cogecity) ' Coe No QI: 56447
\ee County Depuly sore > :
\ee County “Deout Netenger |
lee County Deou Jann Doe Bedoe A SF ,
Lee Counke Sox. Yoaan Edvsacds , |
Lee aa Sineciffs Department , |
Defendants !

 

Complaint Linder The Civil Rights Act
“Title, 42. Seckion 1483 USS. Code.
Cstere ,RouNry Or MMIC 9a, delendan’s)

ae y Mar °
ZT DoikhS Slecen Arderd Sano | ere <2, Acc Yneic complaint
adcte as Silos :

A. Movi Seven Ardreco Sennen Vail TD# LC3- 00361, s
avd uos at all mes levark to Wiis aebion , Confined within the
Lee County Sar \ecared ay GO €.Freaess Drie Yee City &
Dron inthe Aiole c& TWincis Strom Sa} 10]a020 Yo current’

B. MaiehS Wg Ord wwe dd adl\ ens mentioned \hewin , 00 duit ettizer
Os Nhe Liniled Shales ard c cesident of Ye Ghee of TWincis,
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 2 of 31 PagelD #:2

WW. DeSerdants
A. DeSendans: Alma Mackijo, Md,
Title + Medical Deckoc
ace cR Emeloqment Advanced Canrechional Waal nccre. Jane.

B, Deerdont; Advarced Correctional Weclhoae , Eee.
“Whe Yealtncace Srouwer
Proce & Empcnyment ' Co Cortcack uni, lee Ceunhy Aeris Degorhment

C, Deerdant: lee County SnenS8 Yoan Aimentern
We: Lee Cecock ne AP

Place of Eonglayment © ee Courhy resis Department

D, VeGerdoss: Lee. Court. Deputy Murray
~ QO
Tre. \ee Cau at =e
Dace c& Cordeinenh \Lee Reus Speri&C's Vepariment

E Delerdant: Lee Cound equ} “Jan Woe. - boxe 5438
Tile: ee County Dephy
Pace oS Employment » ee Cauchy Serif ‘Deportment
F DRenkanr | \c0 Coun Depely TeNenger
“We. Lee County Deak
ace of employment » Lee Cou ote Shecilfs “Degarrmeny

GReSnAent: Lee Cou Sor Nonny, Eats
)
Tile Lee Cou Sapecany
Dace ON Emplymert . Vee Corser dren's Deoochment

WH. OeGerdart: Lee County Sper iis “Degacsmens
Thle. Lee County Spenth S Departmen

Dace & Eengicumen' > \ee County » A\\ineis
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 3 of 31 PagelD #:3

oe ayore of Cederch omost inthe Unites Siete:

A,

6,

C,

v,

m

ome o& case, ard dcckeh number: Shera Nedved Jeppson vy.

 

Devas Gucect - ebo\ 3O3\ Ch OC02

Aoproxirrate, Acte c& Gire \oweuih + Oalorlaoat
J

 

ied O\ Oaicnis (% ppsiros eo-dove is) AAI ro, orky a\inses : oo

 

 

 

aah N\ Aeferdants + Deena G erly: dno aa cron > bee Cornhy
BneciG8 5 \ce (Cex arta Sin eck? S Been Rares ae a
. |
» Couch ivy urinicls We Vocecits utes Shed + 15 dicial Ciceuh of Lee Cou

- Rorne of Nude Yo udrer, Cage ccs assign ee + Nudee Vouclas lee.
C ' i J

ty

 

 

 

 

&. Basic Claian erode : flo fesponses Ne mck ale FoR segues’
WS ASOsaing & Mic ease : e\\ ged wal

J

 

xX. Ropraximale adore & Xecoiien ‘ vert couch Adke s Soph Ask

 

ama
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 4 of 31 PagelD #:4

TH. ek ALL \owssuts VOL. (and yesae co- dois iF anu) Wave Sled in
00 State or Caberch couch inthe United Beles: (eons)

AN, dame & case, ard docked number: Steen Nedved Saansan v.

Recee Greode 903) 8. 124

 

 

B. Approximate, Adte cf Wee, \oweut + 08 olacal
CG, ek a\ aichts (iS ppeetrod Co-GeirhiM¥s)  insudinn, oni alieses _

D, Lick N\ deRerdants : Renee Grreite.

 

E. Couct in conics Yre Nacceui’s utes Sled + oe Mca
F. Name of Sudee ho now ease Ua6s casleinel Udhoncan

\ —, 7 a
G. Sosic Chain mode. : Landiord ‘ Ne Oe ecdact ; resuses Vn ruc EX
Points Recciciha Secrets

 

\. Disgasiien Ox Wris case : AL Rerdico

 

XL. Koproximele dode & acoder: Sapoess CoM an Oot | 20a)

 
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 5 of 31 PagelD #:5

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

IV. Statement of Claim:

State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including names, dates, and places. Do not give any legal arguments or cite any
cases or statutes. If you intend to allege a number of related claims, number and set forth

each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
if necessary.)

Woo Dai 5 cose ay. ‘rw - pelo ais Neve roe. Couch Ve.
Salou WAC, come wt Cepsioeh Wwe nome “AY cals oe VOMous

Y Wciews te We Wake Cg soni iennal sich GN ov QS - Vale

Vk © Schwere Os coed .

 

a, Pronk s8 =. CHA, W908 Od AY Names RUAN \e Vis ection Ci aerial
OPcance. ution Yee Lee Cows cal : (\¢3)

 

5 Dahil? os exhausted all ok Wis cdvowisieawve Tends AS 8
ewderreds = Yee _oWnehed Slauwtitts Elhiloiis ceferenced Swede War,

 

Count LT

 

YW. On alos laoan Paints vecieudd a leer lc Soler -wa\ wnt Grow
Woe eda Depattmer SY chica is Also Nie Mie&ndont RAnaoced Pomectonal
Volare Se, (ACH) (Plains, Cais A) Deeedond NW is
cussertly en camwack GNA Dekerans lee Cecuhy Spec if hs
Degockw vot (WL8D) te orci, urdica cae Yo Rena Ye Wohin Ye LY.

“+ Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

@
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 6 of 31 PagelD #:6

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Waster Soe Dae woieved Semon Deerdars NOX sched Vo Ye
Masi s calucte aon gescun\ onedica\ ikoomation tos shaved wih
QveNver ooNead , anciec peicia\ delning | ddoinee Wiivin Ye LOT abent
a COOSEOY AC PENSION Sram Sve Wraioti$e. Thee cas a ce wee a\
reason Sor Vain, Preacln ch Ye Waietikts eatuercewenn CocKidendicls AL. We
Dertarr Noro sac ia AD. (De, Abaca) \S ne Siti Yook selaled \he.
Reardets av ey ook ‘Centidentil -. of as nich - val ews wo wate

oda we Sraswa Laws antec Menge

 

5, On saloslanao the, DiainiGS ewoieved inormnbion from cooler celia
Agkaines. Sok Siis cer wotiwidual Yok peo udu atomied exiewances an
axecols lo De8erMant ACN DeMertans LEST, ovo Deerdank lee Counts
SpeniSh Meton Sinan Canens$ Simenton), (Daiwki%$s Exnibits D € € )

Whese ose WOKES Unexe. agains DeSerans De. Ada: shi ad bee woe auth
wracktice cS Lidlatios, hes «x Meats Cobbhs remonwarcomenna nocfleotel A ay
oN Oy woiSiai Chon yo Noor ak as gchicats GS wal as
Nain oo Avec ah Meals Wes Sata’ Ga\\ eur cf me os Meats \o be
Be Yo iene cud = rem

 

 

(co. On taloalana the. Daicilt = yymilled co paeuiance Via. the Kies on \he
\elher Moi? weciered Swe dv ae Cese 0 ato oe sph 4 (Paink Ks
x\nilott 2)

5 Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 7 of 31 PagelD #:7

F. On \alogjacao Jedi Such. Lawson responded, Ye Paicditts qneoance &w)
Stalin) Nrat Are was acne to hance a meedine Yoe rexk morning, wots Ye
Recional Nurse Seams Delertantt ACW, Nhe LET Nures Chief Depuly Glessner

cd Werel? bo opt \o Yre le¥ions Yass roles,

4. On 1afiofacad Mcieriss fo\\awed Lp On \iss Sieg arlevance wWny a {lwo-up
cequrest | appes\ (Paini&s Exhibit @) Wiis uxs addiwased Lo Suck, Lawson
requesting ar UPAGE a5 Lo re eukeome of ‘re rested LAA Look ree

4. On 1a fio lacad Plains\S$ spoke WD Supl. Lawson Lyrietla, in She deorwau
oF eldiieg, call 8B volnile auoailing courk, AY Wed Mme Sug Cossso assured the
Prachi Wook Ne weeny hod excurred ant ‘ey rene ‘ding he meter ay

ut f €

1. On raliolacac Aciwt0? recieved o. tesponse Geom Sug. Lastan on She appeal GS
menmiond Wr Gecooyegphy B, Supt. Laussan stoked Npck she use gi Yne,
Dewnke® cud So actin herelf and Chief RS lesser on Snis mokter,

\oa respi Yo dokon wo Goeeragh © , Dakeank ras newer een guild catty
Xo ameaNs woh 2dner Sugt. Lassen oc Onek ee Cpssoet,

B- Co orlasjacar PaniF> gent a \er & agyec\ ho Nidnoel Leathers a ecw
waie apecielisy Lown Mne Sadi ard OBeakions Slardands Unik, (Peiolifs Exit F)

3. On O4| oalaca a fesponse, Yo Pais oppeci \c Midvoel \ecl ners aS
seh, Bois Gdnind Gr) Wis fesponee, Sromy Educin R. “Bdo" Bowen
adatess Yok Sug. Leesan ras recewet Yrs maiier oth Deferdant ACH
Wire les vordien a \ekbor of apclent) Cor We rede .
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 8 of 31 PagelD #:8

\Y. since Yais madier has came ho Dlaintifls ablention he has experienced extreme.
Rowiely , Seepessness , and a dlehcust VERANO) OY QAKONOG reppnting We
Velendants ACW , Dr. Marky and Aen Sec .

iS. Rahist les despre assurances Aerwise , raver soken voy Sah .
Lawson or Onieg a Glessner GON Mis senous matter.

VG. Upon WermaNionr and Weie& Dew ke claiiens Nock Oanicr Yas heen
done to repork Deferan\ Ve. Poe Sor gemini goahents PRICY,

TH. MaieN®S claims Wot DeCerdark We. wras\iign Violaed Ye Daink$%
Touckemis Amedtiment Due Wecess Kons Loken Je viclaled Ye Dointifs
privacy, and centdena\ity o& lis mitdical (aor mation.

Count Tr

18. TaidhiS8 Wear porates gacacgodns \= eraes Yroudh Wren, were, Mulley
arored Wee wn,

1. Mlainds®€ downs Nrok DelerBass De. Moshi jar viololed Whe Main es
Foucleanty Amerdnyent es Wren Are LOGS “Deirecate) TarrCteren}
vo Noe’ Deidk hs griwacn ad contidenvialiku aue Se Naz Sack Yo
Deamon De. Noo \\\o grociced a Polw Wo¥ vidcted her pores rel ns
OS Ws edderced, ey Gior eens Gopi ec.

8. Poititl doiens Nhe Deda Sherils Swanton violated Yhe Moaichiels
Toureanty Amendment colts When be acted coh) Deltkecate. Tei @herence
Lo Nhe DainehSs Prac Ge conkidentiali ty) When ne humed @ hid
eye Ko Dkerdarnd De. Mas Sos ae and Orch ck ag rec aatvents
ee Yes, Comer) lee actions lich in tuo let SAlne Roinbifls

privece) om centderticdity of is medical Wenmation being violated,

@
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 9 of 31 PagelD #:9

AY. Parc! dloivrs Yok DeGerdords AGW vielabed Are Malls Toucleeatin
Amendment ments ushen Shey acted LOW) Udikerate VdiFfecerce Lo Yne,
DPairiles pracy) and contidertia\ity) wren ne Yurned & Slick aig to
DeSemanat Dr. Moshe Gara and grackce HK viclodi er Gaien'’s Puc
\herel Camden ‘ree ackionsS udaicin ia Suen led So Ne Cainti€¥s ~
Pevacn, ands tenes cK \nis medical infarc mation 2 violated j
B. PlainhlE claims Wrod Dekendanrk LESD viehoded We WowiKy Turks
Amendment \ ants When tree) acked Lot Deliveate Tad ference be Yhe
ar hik¥s PLAN) cand corbiderNolthuy Wher Nren\ husned @ Wind eye Yo
Deferdarrt Ve, Mack\as ~ ard proctice om Liclahing) yee gavients
Prac) \ Tarek, eornax ing her actions ushiely in tun led be the Blaintk fs
Wivaan ah conidenthy ch his: medical Laer mation py viclotked ,

as, Upon \nfarmation and bedieY She Drow araims Yack Yre. DeSerdands
Crei® Simonton, ACH, and LESD ‘rod Sal rocledeg. ok Yhe
DFemank De Machjas uanconahubonal pac earn pract ice due So
Pfecanees and \dders of angen Pai ae ag dnenitted .

} TW

BY. Maiohit® \nearperales Garaaraghs \-\lo as Nhoual\ Yeu were Sul
aon iti o a

35. Tadrbif$ claws Wook Derdach De. Mostyn Cicloted Dunsis Stele Lavo
ve eosdine) prwileaed CORY LAY WEANOS \pehwoeen Vrusiclarn ana ‘olient
ican dhe araved She Plant ovdical infarndion with analher gee cet
close ane cope Sons te Main,
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 10 of 31 PagelD #:10

Count TW

Mo. Parwrw°0“¥t ncorgorates Gorocpapns \-\G as \reugh ‘hey cure. Elly
Boted herein ,

at. VowNGF clei “Ertentional Tetlickion o§ Emvtioral Dishress by
De~rdams De. Nack\\a, uahen are ahaced Yaw Marnn€s persevran ad
private medical information Meing CG getiern of outrages
coxtAuct , Yrok of Watt Cr Ger CIN grace XK viola 4 her
geien\s privaces, oikhoc aaNet camsent of permissicry,

Count V7

BOe Fckowiyy WCErpOKOles poreqa.Ohs \-\G as Nrous\n + hey One rally

stoked Seren

ad, MaanrriG Adin Neo) em Trfliction o& En ohional Vishress by
Vexendandy De. Mach ea ; He. Devariank De. Mews ye owed \ye.
Dawns’ @ chy Xf ep nis. medical information prverte and
Cortidensial Yoreachned Ye! WMHs priwac , Cra caused Ve
prant&\ Lo experience exlreme emnchional Eahess |

Count VI

2p, P\awne4 \eoegorates gorac reaps Ve as You \y they are,
Soied Herein . J ,

ay. Mainn$$ claims Yrat Whe DErlant Ve, Moriya violated Ve

lawns Nedicay Patents Rats as Sloded by Wye Wlireis
Nedico\ Votients Ws Ack vonen TERerdant ir. Mach ye Oieleed|
Poinias Privacy wal comtidenbolity

©
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 11 of 31 PagelD #:11

Couns YO
B. Meir vncorporates wrcqyragns \-\6 as ‘hough they are “i doled heen.

33, VawWi& cleinns Yk Deferdand De, Mar\ijo oiclated Whe Baintifts Nghts
urdec Ne Tiinois Jal and Deletion Sendads wher she videted the
Moinhits grivacy, ond eonvidentialily ant Sailing Yo seGlu maintain the.
Pains medical records as Feqeiwed buy section “4O\ - (4) of part

BO & Nhe Tiivwis Naminishatice Code.
Coun! Vir

A. On \aloz[aoso Powhi8$ mek wih Deadant De. Mar tic fo veotew the.
Paw’ Woe esd vesulis and medica anments owes Vals visit the
Date Ov. Mortijo verkalluy assured Ye Peink'S Ated he ould be
Vecreorwnye Ais much needed medicchion, Omepraccle fer re\ref Grom the.
Dain erreme acid ceGux,

85. OF \a}13]2000 DaiodhG rod cause lo saloons a eyrnevance ein She.
D&rdank We. Dosdiies We Dai somitted Wis apriedance. (aint fl's
Exintord 11) to Ane Defendant ACM as Nhe medical deichoent as well as
@ edo eon So Ye Deerdtand LESD as he cil Moh magic
colin Whew) 8% YO Dekerdank De. Markl \c's actions. ‘

Ts eviedanee, Arcked Wook She Dla XieE hod nek wet recleredt vhe
MEAD PREACA Medicalion Cwegoazcle Wed Se Deterdant Dr Mache
bed assusad We. Pain? Wok be coccld be recieving . “he Paint
Was sulerive elven’ pany eon \nis: acid reflux OS Sail Os extreme.
ariel, wereceed every dary Nrads he cuodked uaa the mediation
TDeerdiaint De. acho Bastited Wim uel he tailed fo weleve. Ranh
Ws also serving ee ransea ordVaemibtineg, as a Aiveck wscdt Frome
INS acid rellux avy anwiely, Taint claims wa due to Ye maticction
Comeprarcle ei acy Cuvee? -Ceronrber (cre) medication, Nrest WO renal

@
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 12 of 31 PagelID #:12

availalde and Yrere Us wo Pendanieal Need ar reasory , Whe Plainht?

arould aque recleded re medication wilhead delay,

Ho. Ory hv acao ane Jail Such. tesponded te vhe gains enevoance

Arded i Goragragh 265 by = Vhed she wel ofeck Ye medical.

31. On a )\Janae Dinh? responded ky appeal Xo Wi ah Suphs Response

slated Ww | ooreph) Alo, Paintife a Wat he had sent @ verbahing
to the medical decartmerst » De&rdan} ACH, dA ‘hey lad rit yer

replied os c¥ Vk Aime. ‘

 

38, Ory \a}\oaca0 Mainti$ recieved @ response to His medical anievane,
The Nurse replied ery You seen the decor (oegendant De Adartife.) on
\alo7/a096 , Her Formulated Medical Decision’ cas 4s mot place ae an
medication, ”

2d. On ialiclaoac PlainklF aubmitted a.anevance Yo Defendan }
AG\k as the Mediea\ Xepachnent as uwe\ a Verbatim COPL te he
Dekerdant LESD as Nre Ta Wolk, CMainti fess Exhibit DN nis
Pytevance ‘s o~ We sesgane Dann¢! recievecl ag shated in pare: moh
3%. We arievarce delails ang Yrok Sne Paint? ios still in TIO
GAN nN ) 1S suFaricn WAS ExaCe Vaated by Ve Sydant oY. Mart Iya

\ ine, So nis Sace valhenyate asacived| Whe Pinte she usculd be reseribing
Corepraecle and Wen , hen Painti® eA Dkradent ek oar?
presence , rese ret Yo preserilee Nhe medicaion and never notified he
gotten, tre Maint, oF her decision. Teendant Dr. Mactije Knew
Yrot Nas medication Would Yelp peliewe. ne pawn and oy Vio
Ye Paik wos ene |

40, On salielacae Plainh fF recieved @ response to the grievance aulomitted
to De&rdant LESD cs Whe Val Veh os stoded in Paragraph Bq, The reply
Sohal Swng “Reviewed & Noted" a ‘Dekrdand Lee Genk ot. Sen Edward\s,
(Delerdant Soh. Eduacicds)
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 13 of 31 PagelD #:13

YL, On 1a/rF/acao the Mantis? eppecied Ve fesponse stated in poagraph 46
Delerdank Sh. Edwards stading that whe WeinhifF uses rehieying the
jail alk of Yoe actions of Whe medical atl, Fits

UA, Or safrsjacao , elevers (1) doug, other She meeking Plainh? hod with
Defendant Dr. Mactiya as stated tn Paragraph BY Diaini8$ uses called
OU Lo spealh own \ne Nurse er his meehing, Spe nurse told \he
Paint Sol Deerdavd De. MEM UGS prescrilbiiy him Omepracole.
0 mg. \ x dan, Sor tdous, The nue then preceeded to notify Vhe
Roirtike Yred a Was DeXerdant De. Machi je's pote, Xo proce ang
Gokient recieving medication Gor acid welux ory cammissary reslriction,
Whe nuree sehd Ye Paarl? Wat ahe even ahewed pres \dd Vhe,
POOKY ws rok desaing his pres to SeKrdant Or. Machije. }
Twhes dank De. aria ah placed dhe Dain l an cammnissces) ee:
Yor aol woeeKS, =

%, On yalasjacao Prainhi¢8 auomitted a request / Atietane. to
Ye medica) department , Dekerdant ACN , Stalin Vrot the Palin ws
6O antacids oF funds wath Whidn to purchase any. Painhi€e stakes Yo

c

chile On Omeprazcle lnis acid veflux was less extreme ancl More
managealdle ve since it has heen stopped Ve Paints acid reflux hes
come nck BH a Verropan Xe, Dein? bos been 10 an alat conskan}
state & mouse and Ras bile reachino, his nasal cavaties causine,
extreme pai) ac burning : DainhiCt alales Vick COWWL SSC Ae
rethive Vo da Wl lis acid reflux as almest ever, meq\| Si if
Yo (ava UO Somer. Cammissary in fact helps Ww the Lorn of mustard
Cad erackers > ands} voles \ \ne. Lompes vor somethi b be
Cone et Ihe ig, Seu of Deerdant De. Machria due to her irabilite

© \iten to her geen ant her Ves, Dainhi®t Yous is nee of
pelie and iw need of sri ee done, :

44, On al 20] 20aO Peinke’ recieved a respon ro “Defendant ACH 4
mediccd isahinn DRerdan} Detlactia Worwed of einhth reqciest, a m4 orders .

@
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 14 of 31 PagelD #:14

US. On ya [aifaoao Prciahs¥ reaieuad & Toe Som Ye nure (Painbits Exhibit J)
dative Yeh She Mainhifl ucodd recieve Ceprazsle Ome /nighht for BOcayp

Yo. On orfas jaca Train? recieved @ nole fons the nurse. Painti fs Exot ¥)
Sekine) rok Defendant Dr, ror ti, Was continu vy) We Omeprazole 30m Gor
another six weeks bo Nren be we-enaluaked at Yok me.

YF, On Oifasjaoar Mainri¥s sent an cappent (Meini@ls Exhibit F) to AMichae|
Leaders at She Sail and Ddention Bandas Unit (Unit) wn Spr renield yr,

418, Ak some Kime prier bo Cafou}aoai Maint submithd a pagent to She,
medical deporhment  DeKendant ACK ,dedailing she Main seve chronic
\ower Wack ga0 ond severe chronic le%h Kee. pain ,

44. On 02/04 [goal Plain? recieved a nole for) the Nuvee, stotive that the,
Defendant Ds. Aas \ijcu gewe ary order for TWkrol Era-Shength sca n 1 dac

for Y daus Gs we\\ as chou ti Vhe Omeprazcle to ype : Sor lore = ee) OS.
Aainti a" Exhibit L) J J J

5). On 68/03/2021 Plainkl? wos called out to see DeWrdant De, Mache, Defendant}
YD. Nos\iya ophiGed The Waieh® Arad due le tris acid veClux ae wasld not
saeue Ye DaihisS an “Doupraten or Aoproren as re cequested lout usec
Continue instead voit bel \he Roeid am \re {level for Yhe rest of the
Pini deo, WOW Ghe LOT, Defender} De Marka Nhen said thet
Se Weld Srder a back ard Hee XToLy ,

S\, On 08] 1a]a0a\ Plainhi?? accomitled a aniecare Yo Deterndans ACH as She
meRAca\ depactment and a yetlocdin Opry fo Tekedant LESD as the

so Sek , (Mawes Ex ort AX) Ts © Revarce. geferences The claim in
pora.gmern SO rah Defendant De. Mestiva opie “Plawnti & “) ANLAINKE,

Yrak be Wedd gecleve She medication she promised he wuld recieve ,

ver four (4) deus later Aisaortinued She Pers recarlesss af Woe

Qo)

 
 

 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 15 of 31 PagelID #:15

we Gan) and auMferinn) Ve Wainve voces experiencine » Platiali 2 ayrieves {ro}

nis is Whe sane Ninicg) Defendant Oy. Maw Fier bot done. precious fo the
spe \ \ C

DaInee as aladed WwW poragraphs BY 35, & 2Q (ma aly) » These \ies that

DeCerdant Ve, Marija, Lold served no medical or peneler ica\ recson.

5a, On oa] 13/a0a} Supt, Ladson responded fo the recente stating thot as Ynis
gyfievewrne, \S decry medical , Werte medical .

53, On oafiajacal Plaintit$ cppeated the respans & by Supr. Lawser hating that
the Dahil? is cognizant Sho Wis ts repens a medical issue avy thot the
“Plain od alecdy sent a verbedim copy fo medical , PojntiPe steded She
eeco.use o& Wais eine AN enaging ma vepediive Tascie iby Deferdanit
Dy. Mois ackions Averekhu “eausing he ein pan and
Grcloegh aterine ve Ve\\ Wok De endan LOSD ais ya ohh aed Krad,

SU. On oafie[acal Supt. Lowsor responded stating," weld!

56, Mrcinti€l  afher a reasonable oprert unite) Bor Ructher rnueshaatiory Or
Aiscovery , HAVE, Yoh ab some paint aXler oa)ia|aoa\ cet prier to 031) 403
We N\edrco\\ Degor\nent \ Dekeedant Ack » CNA Yeerdant ‘uy. Marti ye led

daced Kae Woiini€E hack on the ere ans acpi Aiaconbinued iS duniea
Yat me,

Slo Doin\iks x- rod “Defendant Dr. Mache hod ocdered were done.

Saree, Wy veo, 40a ,

54, Dernridh \wleces aller a reasonable. opportunity Kop Quer investieation on
dircouery set co AGEs Pypiciar Mer Yan DeSendcart Dr, Mactiy
Preserbec\ des She GAO ed semetime in Mare 20a .

58. On 08/31 ]acay Pankey ceaieved a pole Crom Yne maki department ,
DeGerdanrk KEW, Mores Exnioi) N) This nate asked it Me Heinhitt

W
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 16 of 31 PagelD #:16

wdrtdned to hace Wels \erd Aiscantinued , Vis Hole came Gs@ response, to
a Kegs wost \Yoh Pai \hoa srdbmnitted \o medica uo) 2 New to bis
lover hae pan Ard Knee ean ein, extremely severe, Sd severe thot
We Dail ak Nes ceca barele wal awry a kio feet, Dekerdant
AC\ also slated Sren Gould Pind ke handout of infarmedion an Oscsed -
Seod\ers Diseose aus San the aoanesis & DaintiC& leG Kee aler
Mr X-(oup S pe

54 Paine responded ‘to Yhis nok. via \y Kiosk , Dr Printiffs reSPON Se, to the,
medhica Clepartmen, Peeadant ACK, the Dainke assured them thet in ro
LOH, udlhatsoever Aid he unish to discanhinke. the Ig lero| as he casas in auch.
exhreme pain alvecey as ib Les ,

O, On oH/oa]aoay a response to Haintifs aggea to Michoel leathers wes
dart Pram Edo RP, “Rab” Bowen , Manager c& Ve ‘Unit’ Plainti Pls
Exhilors G) detnien in Yhis resqone Crom “Bae” even broached Shia issue
Yrok Yne Monti brought \o Their abbention, these of woregraphs ay -
54,

(\. AL somebime Yousards Noe beainnive of Apeilog aoa\ tne PlawhiFe
mek wots Dekerdans Dr, Mosh\\o. Uhrerrare reviewed Ye resilis ch Ve.
Paaneis PROS wey Woy, Praiaigt Jala Defendant De. Mook es Wot Wis
lence hook and Kree PAK WES SO ex\ewe as to preclude almest One
Loedine, wrest a&& he Mores Mroinhi€h caked Delerdany De. Mach Je wohot
CDA leo dare ards caked Bor Lakormation on Ynis sae) “See es
Draeake » HeXerdany Oe. Mes hina Loowsd only Ye ne Paint * rat he
Crnced Sonlatiers Direoae WKS & pepsin persons diese and Wed to do
usin semmging Around , TMawri8 Vs US ugars AK ond dees net jump
eweurd. Derdans De. Nastia Vad Qe Peacdits Wack on\ ae can de Sor
Lin iS ojwe cdc to lose Leeighvt , She sew e\\ 4 Paints issues cre
reload aclely Nos is, Loe WY, ati@? axked sinve lhe bes ro say ho
exercise to le placed on a diel pub Defendant Dr, Mechiva said no,

@
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 17 of 31 PageID #:17

(A, OAR 05/06/2081 Plaint CE found euk ck moving, Med ecil\ Wot his qylerel
WGS oe Stopped. Maint Rt adomitted eipeitinee mol cw to \\e medicc|
denn ment , Defendant ACK, caltiv whe wes Ne Femaved rom easily
Vhe Ww lend\ Yok he ven much needed . - .

(3. On 05/04/40) the medical department, defendant ACK , pesponded stokire Yrot
Myre” Dochor Ned only ordered WY Sor Aan cnanths .

(A. Or O5/o7/a0a\ Prointt sent ancthea Afrevanee bo Lhe medical departient 5

“Defermdank ACH , soning, nok alShough Qrainhi&& iS In extreme back pain
and Knee poly evenriclau lhe cannel ceclewe cy gain medication © Plinti tt
COPY Teamded Dekendennt Ae\ nok Sey dank We, Moe ti ‘a hod
promised re Nowe Wicks \ye useuild pecieue. he lend and Nepe a for the,

fear lis Mime here,

65, On 65 |10(80) the nurse. resgoried fos the dlaim in parc raph 4 SU )
pe CON bay otf Commissar Beyer,” 0 2 J U

(ole, On ©5) 10/404! “Prainti&e agomibied Cr ayiecance Veo ne medadtca\ denortment,

aeerdant Ach , resgonding) to Ve curses Peagense eS We DeinkFLis

aware Yet Ihe can purchase GE larcl fran commissare sak HW wend cost We

PIKE arevrd 435.00 / month ard he could nek “herd thet, Mainti Pe
aoa Wd ne hos be consistently do Wis wick and Forth voit DeSrelant
Do, Moh ard Ke constant and extreme Gan wn Sere “Dainti Fos awe
Yenckh and lett ines doos, not ust Aisa peat.

G}, On ©5/10/aca| the Nurse responeled te the “Prainliffs gpiecance claim slated
WY Poragraphy Glo ky staliv Veal ahe could put message in to the
Dachor regesding Ye Paints complai nt.

(8. On C/o Jacar HaintifE recieved a note (Doinhs Exhibit O ') Stem He.
meadiccr department, Deerdant ACW We cote aloes Yrok Deerdan} De Hastie

woo

(i)
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 18 of 31 PagelD #:18

cerewed tre Vlaini€ts Reclaminophen twice. daily Cor an cddition| 320
dows Yren ik is to be Alacantinued .

6%, Daw $$ doin Woh Wee, ddous wy medicod Areccment causeck
Aarne paar avs al fferine Yo ne Plain evidenced be Whe Werense.
WY) DALSEA , VOW tire, acitile to lis sinuses , and cbr al pain
\eveak. J

TD, Pawn? cleiws Wok Yrese delays bed 0 perelec cod veeson and the
mredicadion , actly ET meds, Were recdi yacai\e le.

A. DawntiSe Agios Yak nese dela KAD recat) availble mecltea\
Arcakmen’t came adout due to She Ves ack Seth, by the Defendant
De. Mackie. ;

1a Dori dernns Wed “Defendant Yr. Martijcs lies ex well a3 the
Avlous Wr orpdical \reakment caused errotional aisivess and anxiety wn
Ye Dain \ )

3. Taint dearons Nah Deerdont De. Mertija violate Se Daintit
Tourleenty Amendment Due Yocess Reint to medical cave and Lrectinent
one) are Wentionalls \ied Yo Vek al KE and dclaved auch, \reet ment aS
WAS Tecessary Yo wleve Paint RG pain ana a Wei we, Nhe ene

| Nh cre J J
mecdiecs\ or pereecical need or (eOsoy) .

Count ™

FH. Planife incor perotes Porgraphs \-3 and 24-FA oS Yeas they are.
Sly aroded berein,

15, Pain’ clainns Yok De&rdandt De. Moh jor Lscs CeNherately Tr ert
yo We Maw€s cenious medical needs When she eacsed UN necessary
€

©
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 19 of 31 PagelD #:19

GM WAM Wkickian of gain ard aiSCering on Npe Valnt fe despite,
QUTROUS atevarres ar Pegeurests 4 he. Deine ,

46. Pai deans Vnot Defendant AG esas Detberaely Trditteren be
Ve Painitts serious medtecd needs walker tay clloused, Wne Deferdant De.
Marto to eause Ye GARE EON, and wren infliction of pain and
serine or Ye Paint, Praia claims Wrok the Deeinrdant Ae
ned X amd cordoned RDeferdant Or, Mos\ijers ackons dueto Paint ets
ariecanees and ne cesul\i “4 \nechion wx) Deendan’ ACK.

Count x

17, Maint incorporedtes pare.qraghs \-3 and 34-2 as though hex
a Kull stated \nerein.

13. Prainhi¢ Loring ae nner Deerdank Dr. Mariya arate \aw claim
aviing) Yrak Dekendant a as\\\o. Violated Lhe Maintifes rights ander
Ye Tinwis Wediccil Went Rihhis Ack seeciMeallu, WO TLS 50/s (a).
The Diainkite claiing Nrok Delerdant Or. Mech jes ackions in lain , to
her GEXient, Ye Paint ; and delex tre medica Areckment doen o
arniots “sud ase ard medleat prachices "aid infact exhibits He
opps

Coot XE

BH. ainhth incorporates Pera raps -3 and 84-42 as thou rr
ore. Lay Stoked berein, y J ™~

© Panritt AIMS Sloe laud dain of Tatenionn| Tmlichion of
Emebiona) Detress Goons Dekendart De. acti jou Paint contends
freak Ave to Nine. Deendaant De. dashiicrs poltern of \ies and delays ot

treatment her actions and corduck are extreme ave eubtapecut , the

\

©
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 20 of 31 PagelD #:20

Dekerder’ Be. Machija Yinerd Ninak her acters, Ueda cause Phe Tatnkee

Lo autler severe dishvess ard Knead ca well Yrot Plain uses expe metic
NX ich ard emotional distress a\veac\ » Prainife cleinas What due bo his
one medica issues Ine ceeded see and recieve medica trealment,
As ie a Ww Apieccunees Yo meee and \a\ ahokS he MainktSS Laas Wan

& being) seer) x Defendant Da Machi \s uk Seine as to haw te is a prema
Aetainee he acl no over option » The Defendant De. Mac tijas conduct
Were Wre in Betcaused extreme and severe emobior al Ashress .

Count AL

Bl. aint \neorporates gorcigyaghs \-S ard 34-42 ostheua\ Wey are. Kalle
aured herein.

ay, Maink'S Yprives arote. \aus Aalwy of Nee\igent Tattiction of Emotiona|
Tyaiwess Canines Defendant Pr, Mocti\e., aint? claims Lat ReSrdant D,
Nectiver coed Yhe Maine a duly ch medica \reakment arch cee as Ye.
Repicion os We Ley. Vainkied deiwes Yat Nr Defendant Oe. Aoohya then,
breached Wok date, tn her Kes and de\cvys ok medica \reatment, Paintife
suMered sever at exhrome emecionl dalvess as a dAlveck wsullh of the.
Denar De. Vrach yes achians «

83, Ren Loring dor law claim of, oe Trtichion of Emotion
Dinwress Gaara Dekerdanr AGU. PlaiahieF cleats Wak vhe Reendeant Ack
eure Me Paint! a duky as one on contrack watt Wye DeRendent LESd
40 Provide medica’ geevices Yo SRE pric delainees ) detainees voithin the Lay
o& Which “Dain ‘SS ce pretrial delaivee., The Beint et AIMS Wot Whe
DeXerdant ACW beached Yet any when Noe yoere. resented Wilh evidence
K D&adans De. Mochi yas ackions Yn 4 Samed a Wind eye Xo it Yheveby)
Comdonine such) actions, Whe aintiSS clatins Yrod Sits has caused hiws
Severe and exveme anchored distress as a Aiwechy result,

()
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 21 of 31 PageID #:21

Count FM

84, On Oaf14]a0a) Plainti sent a yalid Freedoun ck Information reguest
fo Mhe Dekerdant ACM in Roria, TWinoS via Yhe United Mates Reakal
Mail, Aainti®s Exhibit P)

BS. On O4foal|aoar Paintikl sent a valid Freecom of information request
to Whe DeMerdark ACW in Raria, Tinwis ule he Unibed Sickes Postal AAail,

rcichiees Exiles Q)

#o, On OS/a0la0a\ Plaintitt sent a valid Freedom of Tater mation Pequest
Lo We DeGerdenk ACA in Rona SBMineis Via fhe United Slohes Restal Alet\ ,
(Prinkls Grhibit R)

Bt. Peanil claims in parogyraphs BYU -B were Never answered ,

8. PainhiY Lorine nis alate lac alain Cecsaing Defendant Ac for Hhe,
IG and usantorn refusal Se respomd lo 6 \eattivrede, treedom of Tafsaabion
TeQrest under Nhe Dkrais Treadem e& Tnfoermation fet Cretan), The Faint’
Corms Nook Reardon’ ACK exhibits oorken reaigence iW vot responding
Ao Ne Boinlie® FoI regress We Binns’ \pes attempted multiple Himes
to reclere & PeSponse Loony Deferdant ACW a0 as vot ke ueduly \oke dhe,
courts Wme on Yris. DeSendand ACH hes ai\\ ceused lo anywer.

Count KIT

BA. On OV ]03]/20a%) Prainbiee vecieved a. Disriplinany “Report Ground 3:46 pw,
(Paints Exiloit S) This wpork alleged Yah He Maik ed cami tted

Cx Menor Rule Violotin of Me LOD Rules ard Vequlations . he report
avales Wok a heartng, OW icer wil near Mre. cose otter Qn recers ok

reciept co} Ne report \y We DMainw& _ he sacle rose) Report WAS
vonyen as RENE Mak Q Counluy Sepuyy ReMenog Cc,
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 22 of 31 PagelD #:22

GO, OF Orf/osfaoal Plaintif coos Paced an \acKdown and segregated To his
cel\ ova diveck ceaulk o& Yhe allegation ack forly in the Aiselplinary report,

AL, On aoa faoay at CViO0am ,a Discidiva hearin, Wed conducted
yy tne Defendant Lee Count ek Mucor, Wusren At theb time the
HaintiFe was found aN af Khe \or in icles of Fighti ™4
recommended gunidnment ws to sea ate.
amd con fire Ye Plaine to Inis ee\\ fan (0 days. the revlerw cen
unBbrowny Velerdarst e* B68 accepred ering resis,

loekuweary makes and

GA, On afujacar PraintritS sudomibted os hres ov Nhe allegations
se\ Gay unin Nre Diseip\inace “Report aswell as or Nhe heartre, trod
wos eorducied a oricoam. (Pati Exhibil T) The Deinhee
aloded Whol Defendant Rekerwer alleaed iw Nhe report Wet Vhe Patahitt
violated Scion RV of Ye LCS Rss and xalations uct SechionXIL
pertains aAnclly Yo Medical and Lot rule uiclations, Prainti¥e clio aleded
Avot We "wedhy , ela ak OV.00 an loc Defendant Merenacy 80s rot held
Mer 24 Ihees nor Wes Ve DaindtieA\lewed lo defer himself brie
for voitnesses Upon his behalf, Plaini$f requrestec| Wok Ve report
ke dismissed Wis erdiveky aod ateicken Gram lis recand for Sailing
Lo stale as Vidlakion and Sor circumvent * Vhe Dainhiit's nish,
93, Or Ov|rlpoar Dekerdans Lee County Sar. EA Weds (2x, Edwcatcds)
Come to ne DANke's cal wile on lecKdlacorn under seovatt ior) Gor We
Maver Rohe Vico\tor ad Solked in garagradhs 40, Defendant Se} cawards \od\
Are Doieht’s eel CH unleckked ad enbered Yhe Meihi%s cell alone and
walled Yre clk doer mel dlased belhind Win, Deerdant Sot Eavocinds
estensid\y omered, re Beisdilee ce\\ for Ye Qo pese of resaloine, the arlene
“Rainhi Kod avomi}ed an She Aiscigly Bey report ard heaciwo, 08 Well « \he
wadnrenk, Veferan Sph. Cdwoeds proceeded Yo ve\\ ane Bainhish CS

ve ad rodize and lwtite \\we lake Wk for supposedly \isten\op. 10 utery
Wkormahion fem ather Wamakes » Deendant Sp EAcconds ae intimidal

©
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 23 of 31 PageID #:23

ord Vnery \ ree kered \\ We DeirhiFh wh addon elory changes \t \he.
Wenn vscs nek Yep) WY Ve weslls of Ye ceca ecu "4 ad
Ve subsequent punishment , |

AY, OW ©V|re |Goal Plainn$ aaomitted a atenance on DeSrdant Sor, Eduwoards
(Dairies Exhibit x) regarding We Svrcats and intimidations eeted ih paragraph
AR , -

45. Or or|ta aca) Supt. Lawson) reaporded to Paintits dain in paregreph Qu,
Bre arated Nnok Yhere, Laas n© Nnraats or Wimidations,

Ao, On orfaolaoal Maintief appealed \he response. Yngh Supt, Levason made.
as doled iw qewec rao A5, Daindi¥$ shotes thet he understands the peed Lo
Od have iamales Qcelnhing and cunderstcands We in house, Mmecseures « “Painhife
aches Yok vex onl Leas Deferdank Sof Edwards Vnvceatantve, ancl inhinid -
olive, WH Uht he wns SAuiny bub also Vato he ues Se ive, \F | * yelling
wk Vis posture aya altitude Dainbe cko Lie S 4 ebAldnd So}.
Eduard odensiy, came inte is cel\ to west Ne sr evance thet
Mo WainiG tonite yer Yhere hos been No Resolution to the onevanee
ak ook Sine . : )

QF, On Crjaifacar Supt. Lavosen responded fo Plaintiffs claim as slated tir
paraeyrepny Alo, Supr. Lawser repried with a recieed and nated then atates
Wed che bs sanre, for he Plainti® Keeling inimideded bad the inbent Lacs
\wdor wertora\ : on ‘

%. On O'fas [aca Mainti€§ submitted cn appeal to Michael Leathers of the.
Minais Sch and Ovbentieny Barderds Unit, (Plaintiffs Exhibit F)

FH. Ow CAF laoar MainkS sudomnibsed an appeci\ Fo Dendant LESD os Yai\

HAL on Yhe oyieconee previously submitted ol |i acay, (Painh fs Exhibit lL)
Ror MSS qetkerakes met ot exioinal arevance. °

Cy
 

 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 24 of 31 PagelD #:24

(oo, On oaft¥facal Jai) Sug. Leucsor responded oily Reurewed J roledl.

IV. Cn oa fi8/aoal Maint} cappeccled ye Yes pose Revieaed & Noted ber shoti
Whod Ihe is unauiane a8 to usa renewed and nolecl means or stands Sn

or Ww an wa resclues the josce ok Sond -

10a, Maintil\ alain in powaareph 1. bas rok been ansuxed,

103, On 08/0/40 a orl Stef € responded te We DaintifS orgie
The Jail

anevance as stated iw Parag reyoh QA ,Plaintitts Evhibit T.
Noll from DFerdant LEsD es eesponded Yo Vhis aevance of the

Daiwht{s clynest Aus months offer Ub cs sulomiktted wos De&rdant
nse, re sheled Ynech caith

“xh. Edwards , Ay D&rdant Sh EAccads respe
Reprds to Defendant pAurronys actions Hei Ont cons correct and Pekrcant
Soh. Edwards oA agen Xo \pimm, Heweuer , De Srdan ar EAwards
Aeims Srey A IS Wis scons eli, Ye cane to ANY Con clusions as to
wrat is wo Noe Sacigirany report and re fuses to Aismnias he repor} ‘

oy, On 02] 04 Jaca Plaines aggecied Ne response Vom Deterdend & +
EAcsards os Sroded wr peseegragin oO ey stobive Yrok We Sk Yrod the
denia\ ck Yas ¢ TeUOY KE LOGS msdaced Ours Wek \ erdants Murra and
Wie. LnAracows 3 > Verrier OR eec Bace A 5't8 Yod vicloded ne Atiets
 Reeceduwel Due Recess “lt eae; Ne tiscigian) Report ereuld be

Awariasedd ;

WS. On 08 hofacar Supt. Lautan reopened 'by sching trot Ye Wainkis
Deck\iron ‘Regork owl shard a6 is. . .
Wo. On odfoalacal Drauts appeal \e Midrae\ Leotners OS sited \

| aes fesportted bo hy, Eda BR, Bely”

meeFaRN QB Dar Ehibit F ,
Bowen ! Manone v. (Moi His, Cab Voit a) This (es pork. et . Yok, nN reps

As goseagags BQ Nn) &S 5 Ave Xo 96 fice) \eca\ ALCISIGA OVA Nye Fens
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 25 of 31 PagelD #:25

Yren She Meas copped Yo Yne Tai\ ard Dehentianr Standards Anit was
Nor ackiorawWe.

OF, Wis \eler & SHON AS dcaimed i foragveph lO arch Painh{fs
Exinivit G dae staked rok wp « se ms, YO Maintits claim in ewrac rePh
9 - 43 ill repens to Nhe inimidabion of She Painhtt be He
De erdand Sh. Edwards » Sugh. Laveen nas reviewed Ye walter and
Gund rok pa Sak ached acienreligay -
10, Ory CH[oa[aoal Pain reaponded to Edwin R, “Bob” Bowen's
ledter ot fespomse AS dlobed in Ry c raphs OG F\oFt+, In DMainhifes
response (Acinti{ Exhibit V) the Moidike explains Yo “Reb” Yat he
Yad gerk Yoo aggec\ do Aidnael LeeNners alogent av Reel local decision
due to She Sack Yrak Syere ave Nimes when the Sstendont LesD never
eer resgerds Ye Some arenas OF as iy Ynis cae ,Sakes Awe months
to eu reson . Mer qe Aone Whe Paint no Nengyer os cecess 6
he gplevonee to apped the gprietance,, Mainkif® Yen nehitied “Bets!
Nod since he has recieced a final aa FeRPONE, he is aepin appealing
Lis matter wilh idael Leechers o& tre Tail and Detention Standards Gini?

104. On OH | 04 | aoa) Plain SE agai appecled Whe issues doled within
fosaoyaphas 34 - \OF by Sb mittieg a \eMer arc copies ck the pertinent
¢ menanees GN Ye Sina Ac resaknnes So Midrael Leaders of Whe kil
Grd Dedertion Araadiards Gath, CPairtiis Exhibit w)

NO, PcinhifS claims Wood Ke vociy oubjecked Yo cruel and unusual
puridnmek when Yre Deine? 53 pretrial delainee » US subjected te
Punishment WW Yne Sonn oe Hon ord confinement to his eel\ by
he Demand LESD ie diveck vesganse Yo ay alee wile vidlation and
Asciglinae ceqeet ronan by defendant Whe nee Nak clearly slates
MD cule Uialadion as cake toy We LED cules ard reculahens , This
Donwdrment deo Mwed Ye Deiaiee A Ws Weer ne thio his

—/

6)
 

Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 26 of 31 PageID #:26

mevemenk ard a@cess So Qrones ) Showers , sociat Wterachion amd Yne. ataihhy
Xo eorduc\ \erg\ regeacery °

Count XY

WW. Raink® incorporates Paragsaghs \-3 avd BY ~ 104% os Vreven rey are,
uly ahched herein, |

Va. Plaichift claims Under Yoe Koucteenth Amendment rod Ye “Yeferdants
Murra) end Ye Unkrecarny Officer oo X57 violaked the Meintiffs
Procediial, Due Vecess Rsirhs Wher The Delendarts Weld cx eons Or)
pe report Sot uss, lasuied So Ns Dainti$P’ak OVO aM ,
only 4.5 hears agprexinalelyy ater Wye ven Lacs corittery and not te.
Reqgived BW \rsuss, Mainli&aleo daims Wreck Wis Due Decess Nets
were Sucler viele chen {ee Delerdants user, ark ASF Aid ret
Med She Dai fence ley Whi bo dekard \rimeelt. Raintiff claims
Yrak ak no lime usas he Geuetianed 06 te Wheat happened ys anythin ;
wor Uae Te DaiWiGS acted Ve ae Yeshine ff or an Sly Ong

OWRSES |
Cor} “Xvi.

WS, Pow res \eeorporales Qwracraghs \- and BQ -(0% CS Yreuc|n Yh are.
ag aoted Herein ,

WA, Werke? claims nol DWWerdan’s Lee County Sherif! Sahn Stwonlen
Keited te Needy Nhe Dekerdon} LESD Taal shel ck Ye LCT whriedy caused
Aye Mains nonts Yo be. vielwed he Raich cdoims Wok due 40

Derdan Munreag eldty re Tearing badge ab SEZ cevteroire, and
acced\we he lls cK Ne Neanire ~ and fo-one else AM Or the.

Nek \ 4 10S) \ecdieniv er On Meg anione. as No We Vialations or
Sno Dirks nalts Nois Sends O porters cf wedaqucce seen ‘
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 27 of 31 PagelD #:27

Cexsat “XV

\S rar @ incorgerades Gorceyepins \-3 and 84-10% as Youd Yeu ave
Sy Seded Nerein.

We. Pei dois Yak Ye Deerdans ot. Edusacds vicloded Ye Paih fs
Fel Amendment sight vole the Tekerons Sh. Edwards came to the
Ponies e\ and \neolered, and wide Ne Dain < Ve Dain
wished \o ee ye apeconce, Wak \he Pain ‘ed anomifed Ce claimed
© Gamarapn 43, aini& dans Whod iF 5 a9 Supt, Lavdsary claims and
ascaler in Pui 2qraph Ay Peferdoart oo. EAwards reasan for coming 40
Whe Wei Ns cell done vans informabienal , Wren here vacatd have. beer
MO Teasan for Tetermdart Sch. Edourds So yell ab Une Maiti? and

och copessnel » Maic$ alge claims Shad 0 Deerdan} Sch. Edorads
Med Cameo reselce She arlevance thal Doin red Adsritiel then
\ vos’ neh have Laker’ Sco merlhs Sr a response « Paint
pubes ral Delerden's Sed, Edwewds bed pever before , nor after ,
sehen Lowy We Deichel \o attempt \o vesclee any, ariecance , + hes
access been dene vin Lye Keds clher than this Q occorarce he,
Darr . MaRS Sroky RELedant Se. EAwards, acorns Uoere. bo slop
Se Dame {ram ‘ehowiny Nweuchn oth the Arecane, .

Count XVI

WE. Raat aco
Sored herein .

Cpocales Gerrpagrs \-3 and 84-109 as read tre ave fully
WB. Pain Yxinoss forth a Side laud Cain of Irterhional rattiction of
Emotional Disivess (ITED) acpinst ‘Veerdant Sed. CAWards , Whe Raich

alters Sak She feck Shad he is co pretric\ debating and Ye Derdant Soh,
Edwards Yes as ar cticer c& She DeLendant LESD , cernplele, or react

9, aL Nportty ever Yre Roi Waid makes the Dederdan’ o. Eda’
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 28 of 31 PagelD #:28

cerduch tousends Se Yoinrtie? extremely, eu PACECUS . The Paint &
dciers Sok Nhe D&endant Soh. Educands’ achisns a upline ok Ve
Deine aid Mrreckent ey Ye Dates Lon Yeon dears 2 de) Vyeir vec)
rere were \ Vor Comsse exten 1e and gevete emchionol “Alstress 2
We DaviS ait Yok lhe sikCered severe emotional dies as a
diveck resell ok Ockindorh os EAWwams actions Saoards him .
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 29 of 31 PagelD #:29

Vv Relic? :
We Dar axes ceagectWallyy ROU Yaak Sais Nonorable Cours corsider
re Redouing, KGS Gor yedieh +

\. LOWS saad So Gourds I IL UI IX ZIV, XV) XVT ) @nA RVI tre
Pawnee resgectiull PLaVS Hrd Ynis Norardle Couch

A. Decloce Yrck She acks and omissions deacribed \yereiny violated She.
Pact gpnts onder fhe Condtitubion ord Lous of the Liniled Globes;

B, Onder Ye Defendants named Nrewin Yo ROY Punitive damages 5
C. Order Re Defemdanis named Yherein bo Foxy Nomicad Camacgss 5

D. Order Ye DRerdants be ROY) reasorale attorney Sees and costs,
iS a) 5 and

E, Grant other yust and equsrade relied Yrek Ynis Wonorcdele. Couch

Bees Keceseary ,
°)

A. Means vesreckQa\lk GLE Yrok Yris Nonoralele Court alse
CONSE WA ceoa sd © Counts WHT and AX 5

A. Tn addition to he Punihive and Kominal Gawnaees alread
requested , the Maint alae requests this tenamble court fo
order We AeSerdants reamed herein to rey Compenscitory
Aewrgoes as uel,

3, VL wep Xo Counts WW), VPM |X 3, MT, and
XV Sre PArainiKe resgec\Futly Prous Drod Nnis Wonorelle Courk «

A. Deskase. rok Ye acs ad Omissions described herein, Viclated
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 30 of 31 PagelD #:30

Drehiet: (Gon)
Ye Plants ght under Ye aie c& EMincis Shee Laws
Or code ¢

B, Codec We DeSendianis ramed Wneretcn Yo pay) Wnibive comacess
(
GC, Oder ne Defendants camed Yperein bo PY Aominel Claweges

D. Orec Me De&ndants to peu reasonable Nome fees, and
CONS , (0 any; and :

E. Grant cher just and equitable relie® Yrak Vis Yenorable.
Court deems MELEE),

4 Paw ¥ reaper Qa PS Yack Yrs Cerone. Cou aks cansider's
\A cepts Yo CONS XK XT and Xi:

NK. XA addtion \o Nhe Punitive ard Nominal dame iS alread
Teqqrested Ane Pala also TE LOS Yas Nonoraide Court be
omer Yre Dekendants Comed Wyereia te es Compensatercy
Ccwwnaogs as Well, ‘

5, Win repos Xo Count XN of Sais ackion Nhe Painti fe
reagectfulley PES Yoo Ynia Nonardale Couch;

A. Declace Wed We ccks ard omissions described Ierein viclaled
{re Maintiffs rights under the shalute o& Tiros Stale Lavo 5

BH. Praand\e eQuessts Yret Avis Wonomble Court impese a
Cioi\ penally, Rove aseinst Nre Dekerndeent of no less fray
BQ 500.00 ard no mere Yar” 5 000. 8 for ancl Occurance,

Yrok Anis Honerddle Couch Binds ins Lavoe of She Maire? 5

 
Case: 3:21-cv-50247 Document #: 1 Filed: 06/21/21 Page 31 of 31 PagelD #:31

FT Rebiee : eon)
C. Order She DeeMants reamed Seri So gory Vunihive damages 5

D, Order Yre De&rdans named herein to ey Aberive\ damccess
ET, Order Ye Drdants to Gey feasendble adterney fees ond cads, if 074 sare
F. Geant cdher ‘pak and emitdcle @i& Vrok Mis None Couch deans rece
TL. The Meiedsl derrainds Nrah She case lhe ‘wie by Tor y. Nes 1 He
Cech beatin 2

Lis Comphint, T certi pe ie chs sees
od, phint ae Hue tb He

information, arc! Lehi, T wwdlerstand phi f db a Cel ff Oba 7
1s not correct, T may de subject fo sanchons & Ye Court,

Sioped This 1B dow of Suce, 20a

ToT

(aiqnad ire of pla

Steven Anderd Sohn

(Rint name)

 

av 35 \
(TD, Dumber)

MYO E “gaess Dr,

Dx ae

Gloa\
(Address)
